Citation Nr: 1221441	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-30 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer, status post prostectomy.

2.  Entitlement to service connection for gastrointestinal reflux disease.  

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for an intestinal disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to May 1965. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for prostate cancer, status post prostectomy,
gastrointestinal reflux disease (GERD), a skin condition, and intestinal problems.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam. 

2.  The Veteran does not have prostate cancer, status post prostectomy, GERD, a skin disability, or an intestinal disability, that were caused by his service. 


CONCLUSION OF LAW

Prostate cancer, status post prostectomy, GERD, a skin disability, and an intestinal disability, were not caused by service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to service connection for prostate cancer, status post prostectomy, GERD, a skin disability, and an intestinal disability.  He argues that he has all of the claimed conditions as the result of expose to herbicides ("Agent Pink" and/or "Agent Orange") which he was exposed to while aboard the U.S.S. Bon Homme Richard.  He has testified that he helped load 55-gallon drums of chemicals while aboard ship, that he got some of these chemicals ("black goo") all over himself, and that he was exposed to herbicides while performing duties in the fire room when the bilges were flushed.  He testified that he had vomiting "all the time," and that he went to sick bay and was told not to drink the ship's water, which at least partially resolved his vomiting.  However, he testified that he has vomited at least once a day since his service.  

As an initial matter, the Veteran's representative has asserted that the Veteran was awarded the Vietnam Service Medal, and that he served in "waters proximate to Vietnam."  See Veteran's representative's statements, received in October 2006 and August 2007.  However, during a hearing before a Hearing Officer at the RO in December 2009, the Veteran's representative essentially stated that he had been "confused" in asserting that the Veteran served in the waters off of Vietnam, and that while the Veteran's ship (the U.S.S. Bon Homme Richard) was preparing to go to Vietnam, at the time the Veteran was aboard it was in the waters off of California.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

An opinion of the General Counsel  for VA states that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97, 62 Fed. Reg. 63604  (1997).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) to require a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

In his claim (VA Form 21-526), received in October 2006, the Veteran did not indicate whether or not he had service in Vietnam, rather, he merely wrote "blue water veteran."

The Veteran's discharge (DD Form 214) shows that he was not awarded any decorations, medals, badges, commendations, citations or campaign ribbons, and that he had 14 days of foreign and/or sea service.  The related civilian occupation to his military specialty (which was listed only as "0000-0000") was listed as "none." 

The Veteran's service records indicate he only had 14 days of foreign/and or sea service, and they contain nothing to show that the conditions of his service involved duty or visitation in the Republic of Vietnam.  Given the foregoing, the Board finds that service in Vietnam is not shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The RO has also attempted to verify the Veteran's claim of exposure to herbicides while aboard the U.S.S. Bon Homme Richard.  However, in May 2009, the Joint Service Records Research Center (JSRRC) stated that it had reviewed numerous official military documents, ships' histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era, and that to date they had found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC further noted that it could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The JSRRC concluded that it could not provide any evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.  Given the foregoing, there is no basis to find that the Veteran was exposed to herbicides during his service.  

In summary, the Veteran is not shown to have had qualifying service in the Republic of Vietnam, nor is he shown to have been exposed to Agent Orange.  Accordingly, the laws pertaining to veterans who have been exposed to Agent Orange are not applicable, and service connection may not be granted for any of the claimed disabilities on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); VAOPGCPREC 27-97, 62 Fed. Reg. 63604  (1997); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).  

Exposure to Agent Orange is not shown, the Board will therefore determine whether service connection may be granted on a direct or presumptive basis.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases, including malignant tumors, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

As an initial matter, the Veteran has testified that he had vomiting and skin symptoms during service, and on an ongoing basis since that time.  See e.g., Veteran's letter, received in October 2006 (claiming he has been vomiting "a minimum of 4 times a week" since his service); December 2009 hearing transcript.  However, the only available service treatment report does not note any relevant symptoms, findings or diagnosis.  Although the Veteran has submitted a number of letters he wrote to his family during service, none of them mention any relevant symptoms.  The earliest medical evidence of any of the claimed conditions is a 1994 private treatment report which shows treatment for skin symptoms.  This report shows that the Veteran stated that he had a one-year history of "spots on face."  The Veteran did not file his claim until 2006.  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran's service treatment records consist of a report from a Naval Hospital in San Diego, California, dated in April 1965, which shows that the Veteran was determined to be unsuitable for service due to a diagnosis of a personality disorder, i.e., "maladjustment, situational, acute."  

The post-service medical evidence consists of VA and non-VA reports, dated between 1985 and 2010.  This evidence includes private treatment reports which show that the Veteran was treated for skin symptoms on his face in 1994 and 1996, with notations of possible "JN," possible CA (carcinoma), rule out "FB granuloma," possible BCC (basal cell carcinoma), folliculitis, and lymphoid hyperplasia.

A report from J.T.C., M.D., dated in June 2007, notes a history of prostate cancer, prostatectomy, ulcers, and "some type of intestinal virus."

An August 2009 report from the St. Francis Occupational Health Center notes the presence of indigestion.  

VA progress notes, dated between 2006 and 2010, note a history of GERD and prostate cancer, status post prostectomy.  A note, dated in May 2009, indicates that a November 2008 upper GI endoscopy "noted no abnormality."  An upper endoscopy report, dated in November 2009, contains an impression of "normal upper endoscopy."  

The Board finds that the claims must be denied.  The Veteran was not treated for any of the claimed conditions during service, and none of the claimed conditions are shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, it is less than clear if the Veteran has an intestinal disorder.  However, even assuming the notations of indigestion, and a history of an intestinal virus, are sufficient to show the presence of an intestinal disorder, the earliest medical evidence of any of the claimed conditions is dated in 1994 (i.e., a skin disorder).  This is about 29 years after separation from service.  Finally, there is no medical evidence to show that a tumor of the prostate was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show that the Veteran has any of the claimed conditions that are related to his service, and the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  The Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Buchanan.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Id.   

In this case, the issues on appeal are based on the contentions that prostate cancer, status post prostectomy, GERD, a skin disability, and an intestinal disability, were caused by service that ended in 1965.  The Veteran has asserted that he has had symptoms of vomiting and facial growths during and since his service.  However, the Board has determined that he is not a credible historian.  In addition, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of prostate cancer, or to state whether any of the claimed conditions were caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The post-service medical records do not show any relevant treatment prior to 1994, the Veteran is not shown to have duty or visitation in Vietnam, or to have been exposed to herbicides during service, and there is no competent, probative evidence of a nexus between the any of the claimed conditions and the Veteran's service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service personnel file, and his VA and non-VA medical records.  In this regard, in a memorandum, dated in December 2009, the RO concluded that all attempts to obtain additional service treatment reports had been correctly followed, and that, "All efforts to obtain the needed military information have been exhausted; further attempts are futile and that based on these facts except for a copy of a Report of Board of Medical Survey, the service treatment records are not available."  See 38 C.F.R. § 3.159(d) (2011).  In addition, a statement from Colon and Rectal Care, received in October 2006, shows that they reported that the Veteran had not been seen in eight years, and that any record has been destroyed.  

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, the service treatment records do not show any relevant treatment, and the Veteran is not shown to have duty or visitation in Vietnam; he is not shown to have been exposed to herbicides during service.  None of the claimed conditions are shown prior to 1994, which is about 29 years after separation from service, the Veteran has been found not to be credible, and there is no competent, probative evidence to show that any of the claimed conditions are related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


